Citation Nr: 0218529	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss.

(The issue of entitlement to service connection for 
bilateral hearing loss, as a merits-based determination, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from March 1970 
to October 1972.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from December 1999 rating decision of 
the Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO) in Newark, New Jersey, 
finding that new and material evidence had not been 
submitted to reopen the claim for service connection for 
hearing loss.   

In a VA Form 9 submitted in June 2000, the veteran 
requested a travel board hearing before a member of the 
Board.  In a March 2001 letter submitted on the veteran's 
behalf, the representative withdrew this request, and 
instead requested a hearing before a RO hearing officer.  
In a May 2001 letter, however, the representative withdrew 
the request for any hearing.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for bilateral 
hearing loss, as a merits-based determination.  This 
additional development is pursuant to authority granted at 
38 C.F.R. § 19.9 (a)(2) (2002).  When the development is 
completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a March 1984 RO administrative decision.  That 
decision became final due to a lack of timely appeal.

2.  Evidence received since the March 1984 RO 
administrative decision is new and so significant that it 
must be considered in order to fairly decide the veteran's 
claim for service connection for bilateral hearing loss on 
the merits.


CONCLUSION OF LAW

New and material evidence has been received since a March 
1984 RO administrative decision denying service connection 
for hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Consideration

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  Following the RO's determination of the veteran's 
claim, VA issued regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The new 
provisions of 38 C.F.R. § 3.156, however, only apply to 
claims filed after August 29, 2001.  As this claim was 
received prior to that date, the provisions of 38 C.F.R. § 
3.156 (2001) are for application.  Otherwise, the VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  With respect 
to previously disallowed claims, however, nothing in 38 
U.S.C.A. § 5103A, shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented.  38 
U.S.C.A. § 5103A(f).  Moreover, VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant 
which of the evidence is to be provided by the claimant 
and which VA will attempt to obtain on behalf of the 
claimant.

In a May 2000 statement of the case the RO specifically 
informed the veteran that in order to reopen his claim he 
would have to present evidence that was new, pertinent to 
the claim, and so significant that it must be considered 
by itself or together with other evidence of record in 
order to fairly adjudicate the claim on the merits, citing 
38 C.F.R. §  3.156.  The RO then also informed the veteran 
that the evidence received was not new and material to the 
claim.  The RO thus informed the veteran the nature of the 
evidence he would have to submit in order to reopen the 
claim.  The RO also informed the veteran that the claim 
was denied based on a failure to present new and material 
evidence.  

By a June 2001 letter the veteran was specifically 
informed of the rights and the duties of the veteran and 
the VA in the development of his claim, pursuant to VA law 
inclusive of the VCAA.  The Board is satisfied that the VA 
has satisfied its duty under the VCAA with respect to this 
claim, to notify the veteran deficiencies in his claim and 
of action to be taken by the VA and action to be taken by 
the appellant.  

New and Material Evidence to Reopen Claim

Title 38, Code of Federal Regulations, Section 3.156(a) 
(2001) provides, in pertinent part, that in order to 
reopen a claim of entitlement to service connection new 
and material evidence must be submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once a denial of service 
connection has become final the claim cannot be reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim 
is reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The language of Section 3.156(a) itself is to be used to 
determine if evidence submitted since the last prior final 
denial is new and material, so as to warrant reopening the 
claim.  Hodge v. West, 155 F. 3d. 1356 (1998).  

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  A determination of service connection 
requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
Id..  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

The RO's most recent final denial of service connection 
for hearing loss was an administrative denial by letter 
dated in March 1984.  By that letter the veteran was 
informed that he previously had been denied service 
connection for hearing loss, that he was notified of that 
prior decision by a March 1980 letter, and that he had not 
submitted any additional pertinent evidence since issuance 
of that March 1980 letter.  The veteran did not timely 
appeal that March 1984 administrative denial, and it is 
final. 

The veteran now seeks to reopen his claim.  He has 
submitted in support of his claim a medical report, dated 
in March 1999, informing that by audiologic testing the 
veteran has moderate to severe hearing loss in the left 
ear, and severe to profound hearing loss in the right ear.  
While the name of the examining medical practitioner 
cannot be read on the examining report, the Board must 
accept, solely for purposes of considering whether to 
reopen the claim, that the report constitutes medical 
evidence.  

The Board notes that the medical evidence previously 
within the claims folder, inclusive of a November 1979 VA 
hearing loss examination, did not include any medical 
evidence of hearing loss post service.  Accordingly, the 
May 1999 medical statement constitutes new evidence of 
hearing loss, and this evidence is so significant that it 
must be considered together with all the evidence of 
record to fairly adjudicate the claim on the merits.  
Hence the claim must be reopened.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

